


EXHIBIT 10.6
[wftlogoa13.jpg]
July 24, 2014
Mr. William B. Jacobson    


Via email to: William.Jacobson@weatherford.com


Dear Billy:


Reference is hereby made to the Amended and Restated Employment Agreement
between you and Weatherford International Ltd., dated April 9, 2010, which was
assigned pursuant to an Assignment and Assumption Letter to Weatherford
Management Company Switzerland LLC (“Weatherford” or the “Company”) effective
June 16, 2014 (collectively, the “Employment Agreement”).


This letter outlines the benefits you will be provided, or have already
received, in connection with your separation of service from Weatherford
pursuant to the terms of the Employment Agreement. The benefits outlined below
constitute full, complete and final settlement of all amounts owed to you (i)
under Section 5 of your Employment Agreement, (ii) various award agreements
covering equity awards granted to you (“Awards”), which are referenced in Table
2 below, and (iii) under any other employment related documents in effect with
Weatherford, its parent company or affiliates. You acknowledge that you have
been advised by your own counsel in connection with your termination of
employment. Terms not defined herein shall have the meaning set forth in the
Employment Agreement.


For purposes of your Employment Agreement and Awards, and as agreed by you and
Weatherford, the termination of your employment relationship was effective at
the close of business on July 3, 2014 (the “Separation Date”).


In compliance with Internal Revenue Code Section 409A (“Section 409A”) and
pursuant to your Employment Agreement, you and we have agreed to delay for a
period of six months from the Separation Date the payment of certain amounts
owed under your Employment Agreement as described below.


Pursuant to Section 5(b)(i) of your Employment Agreement, the Accrued Obligation
reflected in Table 1 below was paid to you on July 3, 2014, and the remaining
amounts reflected in Table 1 will be paid six (6) months following the
Separation Date, with interest at the published Wall Street Journal Prime Rate,
except that the amount due under Section 5(b)(i) that is exempt from the
application of Section 409A as “involuntary severance,” equal to twice the
Internal Revenue Code Section 401(a)(17) limit on compensation under a qualified
retirement plan for 2014 (i.e., $520,000), shall not be subject to a six (6)
month delay in payment, and rather was paid to you on July 3, 2014. You
acknowledge and agree that Weatherford may withhold appropriate and applicable
taxes from the amounts paid or to be paid or processed. You were paid your base
salary through the Separation Date in accordance with normal payroll practices
as Accrued Obligations pursuant to Section 5(a)(i) of the Employment Agreement.
Further, you and the Company each acknowledge and agree that the amount in Table
1 corresponding to Section 5(b)(i)(B)(II) has been reduced by $1,771.73, in
exchange for which you will be able to keep, and have all rights, title and
interests in the following two desks: (i) the stand-up desk you purchased from
GeekDesk for $949.00 and (ii) the desk you purchased from Crate and Barrel for
$822.73.












--------------------------------------------------------------------------------





William B. Jacobson
July 24, 2014
Page 2





Pursuant to Section 5(b)(ii) of your Employment Agreement, you and your
dependents will have continued insurance coverage for three years from the
Separation Date, provided that you continue to pay the monthly employee
contribution for benefits requiring an employee contribution. The current
monthly payments for your benefit selections requiring an employee contribution
are:
 
Medical:
$
261.00


per month
 
 
Dental:
$
40.00


per month
 
 
Vision:
$
26.00


per month
 
 
Total
$
327.00


per month
 



Payments should be made to Weatherford and mailed to “Benefits” at 2000 St.
James Place, Houston, Texas 77056. These rates are effective through December
31, 2014 and are subject to change January 1, 2015. You will be notified of any
change in payments as well as be given an opportunity to change any of your
plans during any open-enrollment period. If you become re-employed with benefits
during the three-year period, Weatherford benefit plans become secondary to
coverage provided by a new employer.


Pursuant to Section 5(b)(iii) of your Employment Agreement, on your request
Weatherford will provide you with reasonable outplacement services (up to a
maximum of $35,000).


You acknowledge your continuing obligations with respect to confidential
information and Work Product under Sections 9 and 10 of the Employment Agreement
and your obligations with respect to non-competition and non-solicitation under
Section 11 of your Employment Agreement. Notwithstanding the foregoing, the
Company agrees that it will not be a violation of Section 11 of your Employment
Agreement for you to be affiliated (as an employee, member, shareholder or
otherwise) with a private law firm that has as a client any Unauthorized
Competitor and/or, in such capacity, for you to render services to any
Unauthorized Competitor, provided that, in connection therewith, (i) you do not
use or disclose any confidential information of the Company and/or (ii) you
personally do not provide services to or for the benefit of any Unauthorized
Competitor in a matter where the Company is adverse to such Unauthorized
Competitor.


Pursuant to Section 5(b)(i)(A)(II) of your Employment Agreement and various
Awards, your restricted share units and performance units vested as shown in
Table 2 below. These will be transferred to your account within three (3) days
after the Date of Execution July 24, 2014. Delivery of the shares corresponding
to such awards are characterized as a “short-term deferral” for purposes of
Section 409A, in accordance with the applicable terms of the respective award
agreements.


The termination of your employment and your Employment Agreement does not reduce
any rights you have to (i) indemnification and/or contribution pursuant to
applicable law or any governance documents or policies of or contracts with
Weatherford or its subsidiaries; (ii) coverage under any Company liability
insurance policy; and/or (iii) vested benefit(s) under any pension or welfare
plan of the Company or its affiliates.






--------------------------------------------------------------------------------





William B. Jacobson
July 24, 2014
Page 3





Following the Separation Date, you agree to cooperate with and assist
Weatherford as may be reasonably requested during normal business hours and upon
reasonable notice in advance by Weatherford, subject to your availability, in
relation to any business, operational, regulatory, litigation or compliance
issues necessary or desired to ensure a smooth transition of responsibilities
and continuity of Weatherford’s business. The Company agrees that any breach by
you of such agreement to cooperate with and assist Weatherford shall have no
effect on, and shall not in any way relieve the Company of, its obligations to
provide you with the payments and benefits described herein. In the event any
such request for assistance from Weatherford requires more than a de minimis
amount of your time, you and Weatherford will negotiate in good faith to agree
upon an acceptable rate schedule to compensate for your assistance.
Additionally, in conjunction with the separation and as may be required by the
Company, you will promptly execute notices of resignation from any positions you
hold with the Company’s subsidiaries and affiliates.


Please let me know if you have any questions regarding these matters. Otherwise,
please execute this letter agreement where indicated below.




Best regards,


/s/ Bastiaan van Houts
Bastiaan van Houts
Managing Officer


                    
Acknowledged, Agreed and Executed
On July 24, 2014


/s/ William B. Jacobson
                                
William B. Jacobson




--------------------------------------------------------------------------------





William B. Jacobson
July 24, 2014
Page 4







Table 1
Clause of Section 5(b)
Item
Amount
(i)(A)(I) (paid on July 3, 2014)
Accrued Obligation
(includes accrued vacation @ 155 hours)
$
85,882.99


(i)(B)(II) (to be paid 6 months from Separation Date)
Pro-rated 2014 bonus @ target,
$
250,283.05


(i)(B)(III) (to be paid 6 months from Separation Date)
3 x base + bonus @ target
$
3,980,000.00


(i)(B)(III) paid on July 3, 2014
$
520,000.00


(v) (to be paid 6 months from Separation Date)
Interest of 409A amounts at the WSJ Prime Rate (3.25% per annum)
$
68,742.00





Table 2
Award
Grant Date
Units Granted
Units Vested
Shares to Vest Upon the Separation Date
Restricted Share Units
3/23/2012
92,905


61,937


30,968


Restricted Share Units
3/7/2013
85,985


28,662


57,323


Restricted Share Units
10/1/2009
2,092


1,673


419


Restricted Share Units
1/4/2010
2,083


1,666


417


Restricted Share Units
10/1/2010
2,394


1,916


478


Restricted Share Units
1/3/2011
1,917


1,534


383


Restricted Share Units
10/1/2012
2,989


2,392


597


Restricted Share Units
1/2/2013
3,406


2,725


681


Restricted Share Units
4/1/2013
4,222


3,378


844


Restricted Share Units
10/1/2013
2,557


2,046


511


Restricted Share Units
1/3/2014
2,360


1,888


472


Restricted Share Units
4/1/2014
7,564


6,052


1,512


Performance Units (a)
3/23/2012
25,406


50,812


50,812


Performance Units (b)
3/23/2012
25,406


12,703


12,703


Performance Units (c)
3/7/2013
85,985


171,970


171,970


  Total
 
347,271


351,354


330,090


 
 
 
 
 
(a) - (c) Number of Shares Vesting for Performance Units were calculated and
measured as of the day before the Separation Date or July 2, 2014.









